Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 08/02/2022 in which claims 01-30 are pending ready for examination.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2022 has been entered.
Allowable Subject Matter
Claims 01-30 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 01, none of the prior arts alone or in combination discloses three-dimensional target capable of serving as positioning reference, comprising, on a useful face:
a first structure defining a planar reference face divided up between at least:
- a first portion whose surface is reflective according to first reflection parameters, and 
- a second portion whose surface is reflective according to second reflection parameters different from the first reflection parameters, said second portion being divided up according to a series of localized zones positioned in the first portion; and
a second structure defining an inclined surface that is essentially planar and inclined relative to said planar reference face, the inclined surface having relief elements or specular elements evenly distributed over the inclined surface.
As for claim 14, none of the prior arts alone or in combination discloses three-dimensional optical measuring device for measuring the relative position between a first object and a second object, comprising:
- a three-dimensional target configured to be mounted on said first object, said three-dimensional target being capable of serving as positioning reference, and comprising, on a useful face:
a first structure defining a planar reference face divided up between at least:
- a first portion whose surface is reflective according to first reflection parameters, and
- a second portion whose surface is reflective according to second reflection parameters different from the first reflection parameters, said second portion being divided up according to a series of localized zones positioned in the first portion; and a second structure having a face that is inclined relative to said planar reference face, and
- an optical system comprising a first exposure system and a second exposure system, said
optical system being configured to be placed on said second object,
in which the difference between a focal distance of the second exposure system and a focal distance of the first exposure system, lies between the minimum distance and the maximum distance separating the reference face from the inclined face.
As for claim 22, none of the prior arts alone or in combination discloses method for three-dimensional optical measurement according to three orthogonal directions X, Y, and Z for measuring a relative position between a first object and second object that are aligned and remote from one another in the main direction Z, wherein a three-dimensional target is provided forming a positioning reference, and comprising, on a useful face:
a first structure defining a planar reference face divided up between at least:
a first portion whose surface is reflective according to first reflection parameters, and 
a second portion whose surface is reflective according to second reflection parameters different from the first reflection parameters, said second portion being divided up according to a series of localized zones positioned in the first portion, and a second structure having a face that is inclined relative to said planar reference face, 
an optical system is provided comprising a first exposure system and a second exposure system, said optical system being arranged such that the difference between the focal distance of the second exposure system and the focal distance of the first exposure system lies between the minimum distance and the maximum distance separating the reference face from the inclined face, said three-dimensional target is positioned on the first object, 
said optical system is positioned on the second object such that, on the one hand, the focal distance of the first exposure system can place the image focus (F1) of the first exposure system on the first structure of the target and that, on the other hand, the focal distance of the second exposure system can place the image focus (F2) of the second exposure system on the second structure of the target,
at least one exposure is taken simultaneously with the first exposure system of the optical system and with the second exposure system of the optical system, whereby, for each exposure by the optical system, on the one hand, the first exposure system generates a first image of the target making it possible to identify the position of the localized zones on the reference face, which gives, firstly, a first piece of information on the relative position according to the direction X of the target relative to the first exposure system and, secondly, a second piece of information on the relative position between the target and the first exposure system according to the direction Y, and, on the other hand, the second exposure system generates a second image of the target comprising a sharp portion corresponding to a location of the inclined face of the second structure, which gives a third piece of information on the distance between said target and said second exposure system according to the direction Z.
The closest prior art, Lau et al (US 2007/0153297 A1) discloses a photogrammetric target has a corner cube retroreflector centered within one reflective surface or between two or more reflective surfaces. Lau does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 01, 14, 22, and 29; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references.
Claims 02-13, 15-21, 23-25, and 30 are allowed due to their dependency of either claim 01, 14, 22, or 29.
Response to Arguments
Applicant’s argument, see amendments, filed 08/02/2022, with respect to claims 01-30 they have been fully considered and are persuasive.  The 35 USC § 102(a)(1) rejection of claims 01-30 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886